DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the conduit" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the conduit” with “the at least one conduit” to obtain proper antecedent basis with “at least one conduit” in the 4th line of independent claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1320008 A1, of which a complete copy of the Russian document with an English abstract was provided with the Office Action mailed August 24, 2021, and further in view of Bode, Jr. (US 3,381,743).
Regarding claims 8 and 11, and new claim 16, SU ‘008 discloses a roller stand for a strand guide of a continuous casting machine (abstract; and Figures 1-4), in which the roller stand comprises the following structural features:
a carrier frame (5) for mounting supporting rollers (6) (abstract; and Figures 2 and 4); and
retaining devices in the carrier frame (5) for fastening spray bars (abstract; and Figures 2 and 4).
SU ‘008 fails to teach a conduit of a conduit rack that is configured to introduce spray cooling fluid into intermediate-area spray bars integrated into the carrier frame.
However, Bode Jr. et al. disclose an apparatus for providing cooling to a continuous casting mold (abstract; column 1, lines 26-50 and 67-71; column 2, lines 1-55; column 4, lines 38-60; and Figures 1-3 and 6), in which the apparatus includes a 
Therefore, it would have been obvious to one of ordinary skill in the art to include the cooling configuration of Bode Jr. et al., into the roller stand disclosed by SU ‘008, in order to compactly provide coolant within the carrier frame for continuous casting, while being easily disconnected for repair or replacement of components in the apparatus (Bode Jr. et al.; abstract; and column 1, lines 26-50).
Regarding claim 12 and new claim 17, SU ‘008 in view of Bode Jr. et al. fail to explicitly show that the conduit rack includes further retaining devices for fastening the intermediate-area spray bars.  However, it would have been obvious to one of ordinary skill in the art to include additional retaining devices on the carrier frame to hold the spray bars in place.  Regarding the desired number of additional retaining devices in the carrier frame of the roller stand, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, SU ‘008 discloses a strand guide of a secondary cooling chamber for a continuous casting machine that includes the roller stand (abstract; and Figures 1-4).
Regarding claim 14, SU ‘008 discloses a continuous casting machine with a strand guide of the secondary cooling chamber (abstract; and Figures 1-4).
new claim 15, Bode Jr. et al. disclose a hose (15) that is operable for coupling the conduit (14) that extends from one to the other on a conduit rack to the spray bars (column 1, line 67 through column 2, line 9; and Figures 1 and 2).

Response to Arguments
The examiner acknowledges the applicant’s amendment received by the USPTO on November 23, 2021.  The amendment overcomes prior objections to the abstract, specification, and claim 13.  However, a new 35 USC 112(b) rejection is raised in new claim 15.  The applicant has cancelled claims 9 and 10, and have added new claims 15-17.  Claims 8 and 11-17 are currently under consideration in the application.

Applicant’s arguments with respect to claims 8 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  US 2,789,328 is also cited in PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        December 22, 2021